DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-10, 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newman et al [US 2004/0150514]
Claim 1.   A detection system (the control apparatus 60 of a first vehicle 10, see Fig. 3, para [0022]) designed to be mounted in a first vehicle, the detection system comprising a detection device (the object/vehicle detector 30, see Fig. 4, para [0022, 0023]) configured to detect the presence of a second vehicle (the second vehicle 20, see Figs. 1, 2) in a detection zone of the first vehicle, an alert device (the alert apparatus 40 generates a first predetermined alert stimulus action 78, or ALERT 1 without the first driver’s eye gaze, see Figs. 3, 7 step 78, para [0022, 0025, 0026]) configured to generate a first stimulus perceptible by the driver of the first vehicle if a second vehicle is present in the detection zone, a monitoring device configured to detect a reaction by the driver of the first vehicle in response to the first stimulus, the alert device being configured to generate a second stimulus in case of reaction by the driver of the first vehicle in reaction to the first stimulus (the controller 60 continuing to detect and monitor 

Claim 2.  The detection system according to claim 1, wherein the second stimulus is generated so as to be perceptible by the driver of the second vehicle (the alert signal be given and a second predetermined vehicle operator eye gaze direction indicating a low probability of operator desire that an alert signal be given and may be communicating each other using the transceiver 112, see Figs. 1, 2, para [0005, 0150]).

Claim 3.  The detection system according to claim 1, wherein the first stimulus is a first light signal and/or wherein the second stimulus is a second light signal (the first visual and a different second visual alert signals, see para [0031]).

Claim 4.  The detection system according to claim 1, wherein the first stimulus is a first light signal generated by a light indicator (the first color and brightness visual alerts, see para [0031]).

Claim 5.  The detection system according to claim 4, wherein the second stimulus is a second light signal generated by the light indicator or by an additional light indicator separate from the light indicator (the second color and brightness visual alert signal, see para [0031]).



Claim 7.  The detection system according to claim 4, wherein the light indicator is located on a rearview mirror of the first vehicle (the vehicle rear view mirror, see Fig. 1, para [0003]), in particular a side view mirror of the first vehicle associated with the detection zone (the side rear view mirrors 13, 14, see Figs. 1, 2, para [0020, 0029]).

Claim 8.  The detection system according to claim 4, configured to display the light indicator on a display screen configured to display images acquired by a rearview camera arranged to film the scene located behind the first vehicle (the radar detector 30 and vehicle mounted cameras 51 detect and provides signal alert to be displayed on the rearview mirrors 13 or 14, see Figs. 1-5, para [0022-0024]).

Claim 9.  The detection system according to claim 1, wherein the alert device is configured to generate a third stimulus in the absence of reaction from the driver of the first vehicle to the first stimulus detected by the monitoring device (the systems may have a plurality of possible alert signals such as the predetermined alert signal or not, the other alert signals may be capable of being generated in alternative, different manners in case of emergency, acceleration, speed and/or steering angle, etc., see para [0025, 0031]).

Claim 10.  The detection system according to claim 1, configured such that the detection of the perception of the first stimulus by the driver of the first vehicle by the monitoring device triggers the generation of the second stimulus by the alert device (the cameras 51 detect the eye gaze direction or perception of vehicle’s driver 12, see Figs. 4, 7, para [0024, 0029, 0030]).

Claim 12.  A detection method comprising detecting the presence of a second vehicle in a detection zone of a first vehicle using a detection device, generating a first stimulus perceptible by the driver of the first vehicle if a second vehicle is present in the detection zone, detecting a reaction by the driver of the first vehicle in response to the first stimulus using a monitoring device, and generating a second stimulus in case of reaction by the driver of the first vehicle in response to the first stimulus (as cited in respect to the apparatus claim 1 above, see Figs. 1-7).

Claim 13.  The detection method according to claim 12, wherein the first stimulus is a first light signal generated using a light indicator, and the second stimulus is a second light signal generated using the same light indicator as the first stimulus, the first light signal and the second light signal being different (as cited in respect to claim 6 above, such as the different color, timing, etc.).

Claim 14.  The detection method according to claim 12, wherein the first stimulus is a first light signal generated using a light indicator and the second stimulus is a second 

Claim 15.  The detection method according to claim 12, wherein the second stimulus is generated so as to be perceptible by the driver of the second vehicle located in the detection zone of the first vehicle (as cited in respect to claim 2 above, see Figs. 1, 2).

Claim 16.  The detection method according to claim 12, comprising generating a third stimulus if no reaction is detected from the driver of the first vehicle to the first stimulus (as cited in respect to claim 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Newman et al [US 2004/0150514] in view of Asaf et al [US 2007/0027583]Claim 11.  Newman et al fails to disclose wherein said detection system is devoid of any entry unit such as a physical switch, a virtual button on a screen or a voice command, wherein said detection system is configured to allow the driver of the first Newman et al discloses the control 60 is provided to receive the output signals from external object detector 30 and operator eye gaze direction detector 50 as inputs, determine whether or not to activate alert signal generator 40 and provide the activating signal when an affirmative decision is reached (see Figs. 4, 5, para [0022]).
Asaf et al suggests that the monitoring unit 102 includes a user interface 120, through which the driver and/or owner of vehicle 150 configure the operation of monitoring unit 102. In an exemplary embodiment of the invention, the driver may select whether warnings are provided discretely (i.e., only to the driver) or publicly. Alternatively or additionally, monitoring unit 102 determines automatically whether to display the warnings discretely, according to whether there are additional passengers in vehicle 150.   The user interface 120 optionally includes buttons, knobs and/or a touch screen. Alternatively or additionally, user interface 120 includes a microphone and voice recognition circuitry. Further alternatively or additionally, any other user input apparatus may be used, including a remote control interface (see Fig. 1, para [0163, 0164]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the remote/voice command operator/user interface of Asaf et a to the operator eye gaze direction detector as input of Newman et al for convenience and easily to a driver operating the vehicle systems without taking off his/her eye on the road to prevent of accident.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Al-Jafar discloses the blind spot monitoring and visual display for a motor vehicle includes a pair of side mounted rear view mirrors with one of the rear view mirrors mounted on each side of the motor vehicle. The system also includes a pair of electronic or ultrasonic sensors with one of the sensors disposed on an outer edge of each of the mirrors and each of said sensors constructed and arranged to monitor the blind spots on each side of the motor vehicle. The system also includes a pair of warning lights with one of the warning lights disposed on an inner edge of each of the mirrors to indicate that there is another vehicle in one of the blind spots.  There is a third sensor for sensing the position of the steering wheel or front wheels of the motor vehicle and an audio alarm for warning a driver that there is another motor vehicle in the area that he is moving into to avoid an eminent accident.	[US 2013/0043990]
Anderson discloses the method and apparatus for controlling movement of a vehicle. Movement of an operator located at a side of the vehicle is identified with a plurality of sensors located in the vehicle and the vehicle is moved in a path that maintains the operator at the side of the vehicle while the operator is moving.	[US 2015/0025708]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
11/22/2021